DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10, and 17 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2021.
Applicant's election with traverse of species II in the reply filed on 04/21/2021 is acknowledged.  The traversal is on the ground(s) that there is not undue burden.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
Claim Objections
Claim 4 and 16 are objected to because of the following informalities:  
Claim 4, line 2, reads “the release body” , however it should read “the release object”.  
Claim 16, line 13, reads “object.”, however it should read “object;”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore as denoted in claim 9, the outer tube, which is a part of the unlocking sleeve system arranged on the loading sheath tube; where the loading sheath tube is connected to the unlocking sleeve system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 7, 9, 12, 14, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the joint” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 – 7 are rejected as they are dependent from an indefinite claim.
Regarding claim 9, the phrase "a tail end" renders the claim indefinite because it is unclear which end is considered the tail end. For the purpose of examination, “a tail end” will be read as the distal end.
Regarding claim 12, the phrase "the connection release structure" renders the claim indefinite because it is unclear if “the connection release structure” is the previously defined “connection fixing structure” or the “the release object”. For the purpose of examination the above will be read as the “connection fixing structure”.\
Claim 14 recites the limitation "the first state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the second state” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the stowed state” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first state" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the hook structure" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the phrase "3-18" renders the claim indefinite because it is unclear what is meant by “3-18” as there are no units listed. For the purpose of examination, the examiner will not consider the “3-18” language in the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 20120022633 A1).
Regarding claim 1, Olson a connection release structure (delivery apparatus 100) for connecting a release object (stent 10) (paragraph [00173]), comprising a connection fixing system (inner catheter 118) (paragraph [00176] and Fig. 4) and an unlocking sleeve system (shaft 110) (paragraph [00175] and Fig. 1), wherein the connection fixing system (inner catheter 118) comprises a connection fixing structure (inner prongs 141, 142, 143) movably connected with a loading sheath tube (guide catheter tube 102) (paragraph [0176 - 0177]), the unlocking sleeve system (shaft 110) comprises an unlocking sleeve (outer fork 140) (Examiner’s note: outer fork 140 and head portion 148 of the outer fork form a sleeve around the inner shaft 118 and the inner prongs) movably connected with the loading sheath tube (guide catheter tube 102) (Examiner’s note: moveably coupled via the handle), and when the connection release structure (inner prongs 141) is configured for being matched with the release object (stent 10) (shown in Fig. 6), the connection fixing structure (inner prongs 141) is configured for being connected with the release object (stent 10) (Fig. 6), and the unlocking sleeve (outer fork 140) is configured for fixing or unlocking the connection fixing structure (inner prongs 141) and the release object (stent 10) (Examiner’s note: the outer fork 140 is moved relative to inner pongs 141, thus releasing / unlocking the prongs 141 from the stent 10 – paragraph [0179]).
Regarding claim 2, Olson disclose wherein the connection fixing structure (inner prongs 141) may be one or more of a hook structure (inner prongs 141 forms a hook 
preferably, a side (end closest to inner catheter 118) of the connection fixing structure (inner prongs 141) close to the loading sheath tube (guide catheter tube 102) is a proximal side (towards the handle) (Fig. 1), and a side thereof away from the loading sheath tube (guide catheter tube 102) is a distal side (prongs 141 are further away from the guide catheter tube 102 – Fig. 4); 
preferably, the clamp structure has a disconnected state and a clamped state; 
preferably, the clamp structure comprises a first clamping body and a second clamping body, the proximal side of the first clamping body is fixedly connected with the proximal side of the second clamping body, and the first clamping body and the second clamping body are configured for clamping and connecting the release object; preferably, when the clamp structure is in the clamped state, the distal side of the first clamping body abuts against the distal side of the second clamping body, and when the clamp structure is in the disconnected state, the distal side of the first clamping body is disconnected from the distal side of the second clamping body; and preferably, the lasso structure has a contracted state and an expanded state (Examiner’s note: the species election of figure 8, by the applicant, is such that the connection fixing structure is a hook, and thus the claim language reciting a “clamp” will be ignored).
Regarding claim 3, Olson discloses wherein the connection fixing structure (inner prongs 141) is configured to release or capture the release object (stent 10) (paragraph [0179] and Fig. 6).
Regarding claim 4, Olson discloses wherein, in a stowed state (configuration in Fig. 1), the connection release structure (inner prongs 141) is configured to partially or completely retract the release body (stent 10) into the loading sheath tube (guide catheter tube 102) (Fig. 3); 
preferably, in the stowed state (configuration in Fig. 3), the connection release structure (inner prongs 141) is partially or completely retracted into the loading sheath tube (guide catheter tube 102) (Fig. 3); 
more preferably, in the stowed state (configuration in Fig. 3), the connection fixing system (inner catheter 118) and the unlocking sleeve system (shaft 110) are partially or completely retracted into the loading sheath tube (guide catheter tube 102) (Fig. 3); 
preferably, in the stowed state (configuration in Fig. 3), the connection fixing system (inner catheter 118) and the unlocking sleeve system (shaft 110) are partially or completely retracted into the loading sheath tube (guide catheter tube 102) (Fig. 3); and 
more preferably, in the stowed state (configuration in Fig. 3), the connection fixing structure (inner prongs 141) and the unlocking sleeve (outer fork 140) are partially or completely retracted into the loading sheath tube (guide catheter 102) (Fig .3).
Regarding claim 5, Olson discloses wherein, in a first state (configuration in Fig. 3), the connection fixing structure (inner prongs 141) is configured for being connected with the release object (stent 10) (Fig. 3); in a second state (deployed state), the connection fixing structure (inner prongs 141) is configured for being disconnected from the release object (stent 110) (paragraph [0179]); and 
preferably, in the second state (deployed state), the unlocking sleeve (outer fork 140) leaves the joint of the connection fixing structure (inner prongs 141) and the release object (stent 10) (Examiner’s note: the outer fork 140 is moved, retracted, relative to the stent/ inner prongs 141, thus leaving the joint – paragraph [0179]).
Regarding claim 6, Olson discloses wherein, in the first state (configuration in Fig. 3), the unlocking sleeve is configured for being sleeved at the joint of the connection fixing structure and the release object (stent 10) (Examiner’s note: the outer fork 140 covers the inner prongs 141 at the joint – Fig. 6); or in the first state (configuration in Fig. 3), the unlocking sleeve is close to the joint of the connection fixing structure and the release object.
Regarding claim 7, Olson discloses wherein, in the second state (deployed state), the unlocking sleeve (outer fork 140) is not located at the joint of the connection fixing structure (inner prongs 141) and the release object (stent 10) (Examiner’s note: the outer fork 140 is retracted away from the joint, in order to deploy the stent).
Regarding claim 8, Olson discloses wherein, in the stowed state (configuration in Fig. 3), in the stowed state (configuration in Fig. 3), the connection fixing system (inner catheter 118) and the unlocking sleeve system (shaft 110) are partially or 
Regarding claim 11, Olson discloses a connection release structure (delivery apparatus 100), comprising a connection fixing system (inner catheter 118) (paragraph [00176] and Fig. 4) and an unlocking sleeve system (shaft 110) (paragraph [00175] and Fig. 1) and a release object (stent 10), wherein the connection fixing system (inner catheter 118) comprises a connection fixing structure (inner prongs 141, 142, 143) movably connected with a loading sheath tube (guide catheter tube 102) (paragraph [0176 - 0177]), the unlocking sleeve system (shaft 110) comprises an unlocking sleeve (outer fork 140) (Examiner’s note: outer fork 140 and head portion 148 of the outer fork form a sleeve around the inner shaft 118 and the inner prongs) movably connected with the loading sheath tube (guide catheter tube 102) (Examiner’s note: moveably coupled via the handle), and the connection fixing structure (inner prongs 141) is connected with the release object (stent 10) (Fig. 6), and the unlocking sleeve (outer fork 140) locks the connection fixing structure (inner prongs 141) and the release object (stent 10) (Examiner’s note: the outer fork 140 is moved relative to inner pongs 141, thus releasing / unlocking the prongs 141 from the stent 10 – paragraph [0179]).
Regarding claim 12, Olson discloses wherein, in a stowed state (configuration in Fig. 3), the release object (stent 10) is partially or completely retracted into the loading sheath tube (guide catheter tube 102) (Fig. 3); preferably, in the stowed state (configuration in Fig. 3), the connection release structure (inner prongs 141) is partially 
Regarding claim 13, Olson discloses wherein the connection fixing structure (inner prongs 141) is configured to release or capture the release object (stent 10) (paragraph [0179] and Fig. 6).
Regarding claim 14, Olson discloses wherein, in the first state (configuration in Fig. 3), the connection fixing structure (inner prongs 141) is connected with the release object (stent 10) (Fig. 3); in the second state (deployed state), the connection fixing structure (prongs 141) is disconnected from the release object (stent 10) (paragraph [0179]); preferably, the cross-section of the unlocking sleeve (outer fork 140) is rectangular, circular or elliptical (Examiner’s note: the base of the outer fork, is circular in shape and will have a circular cross-section).
Regarding claim 15, Olson discloses wherein, in the stowed state (configuration in Fig. 1), the connection release structure (inner prongs 141) is partially or completely retracted into the loading sheath tube (guide catheter 102) (Fig. 3); more preferably, in the stowed state (configuration in Fig. 3), the connection fixing system (inner catheter 118) and the unlocking sleeve system (shaft 110) are partially or completely retracted into the loading sheath tube (guide catheter tube 102) (Fig. 3).
Regarding claim 16
preferably, the self-expanding valve stent (stent 10) further comprises a lug structure (retaining arms 21) matched with the connection release system (inner catheter 118) (paragraph [0172] and Fig. 6), and at least one end of the valve stent body is provided with the lug structure (Fig. 6); 
preferably, a side of the connection fixing structure close to the loading sheath tube is a proximal side, and a side thereof away from the loading sheath tube is a distal side (Examiner’s note: the proximal end of the fixing structure is closer to the loading sheath than the distal end of the fixing structure – Fig. 4); 
preferably, the valve stent body (stent 10) is of a mesh tubular structure (Examiner’s note: the body of stent 10 comprises intersecting supports in an overall tubular shape, the intersecting supports forms a mesh), and the length (height) of the valve stent body (stent 10) is smaller (5 - 35mm) than the diameter (10 – 50 mm) thereof (paragraph [0169]); 
preferably, the length of the valve stent body is 18 mm-30 mm, and the diameter of the valve stent body is 18 mm-35 mm (paragraph [0169]); and 
preferably, in the first state (configuration in Fig. 3), the unlocking sleeve (outer fork 140) is sleeved on the joint of the connection fixing structure (inner prongs 141) and the release object (stent 10) (Examiner’s note: the prongs of the fork 140 cover the joint of the connection). 
more preferably, in the first state (configuration in Fig. 3), the unlocking sleeve (outer fork 140) is sleeved on the joint of the hook structure (inner prongs 141) and the release object (stent 10) (Examiner’s note: the prongs of the fork 140 cover the joint of the connection), and the unlocking sleeve (outer fork 140) 
Regarding claim 1, (alternate embodiment) Olson discloses a connection release structure (delivery apparatus 5600) for connecting a release object (stent 10) (paragraph [0285]), comprising a connection fixing system (inner catheter 5665) (paragraph [0288] and Fig. 56) and an unlocking sleeve system (shaft 5662 and inner catheter 5618) (paragraph [0291] and Fig. 56), wherein the connection fixing system (inner catheter 5665) comprises a connection fixing structure (inner prongs connected inner fork 5668 - not shown with reference numbers, but shown in drawing 56) movably connected with a loading sheath tube (shaft 5690) (paragraph [0291]), the unlocking sleeve system (shaft 5662 and inner catheter 5618) comprises an unlocking sleeve (outer fork 5664) (Examiner’s note: outer fork 5664 and head portion of the outer fork form a sleeve around the inner shaft 5665 and the inner prongs) movably connected with the loading sheath tube (shaft 5690) (Examiner’s note: moveably coupled via the handle), and when the connection release structure (inner prongs) is configured for being matched with the release object (stent 10) (shown in Fig. 56), the connection fixing structure (inner prongs) is configured for being connected with the release object (stent 10) (Fig. 56), and the unlocking sleeve (outer fork 5664) is configured for fixing or unlocking the connection fixing structure (inner prongs) and the release object (stent 10) (paragraph [0292 - 0294]).
Regarding claim 9, (alternate embodiment) Olson discloses wherein the unlocking sleeve system (shaft 5662 and inner catheter 5618) comprises an outer tube (inner catheter 5618) (Fig. 56) arranged on the loading sheath tube (sheath 5690) 
Regarding claim 20, Olson discloses a connection release system for a medical implant retracted into a loading sheath tube (guide catheter tube 102), comprising a hook system (inner catheter 118) for connecting the medical implant (stent 10) and an unlocking sleeve system (shaft 110) for locking or releasing the hook system (inner catheter 118) from the medical implant (stent 10), the hook system (inner catheter 118) and the unlocking sleeve system (shaft 110) being relatively slidably disposed within the loading sheath tube (guide catheter tube 102) from inside to outside, wherein the hook system (inner catheter 118) has a hook structure (inner prongs 141) for capturing the medical implant (stent 110), the unlocking sleeve system (shaft 110) is provided with an unlocking sleeve (outer fork 140), and after the hook structure (inner prongs 141) is engaged with the medical implant (stent 10) (Fig. 6), the unlocking sleeve slides (outer fork 140) to a joint to be locked or slides away from the joint to be released under the action of external force (inner catheter / outer fork 140 slide relative to the inner prongs .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Desrosiers (US 20170231765 A1) teaches a stent delivery device with a connection release system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771